IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 RICHARD MICKMAN,                              : No. 678 MAL 2017
                                               :
                     Respondent                :
                                               : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
              v.                               :
                                               :
                                               :
 ELAINE MICKMAN,                               :
                                               :
                     Petitioner                :

 RICHARD MICKMAN,                              : No. 679 MAL 2017
                                               :
                     Respondent                :
                                               : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
              v.                               :
                                               :
                                               :
 ELAINE MICKMAN,                               :
                                               :
                     Petitioner                :


                                         ORDER



PER CURIAM

      AND NOW, this 28th day of March, 2018, the Petition for Allowance of Appeal and

Application for Leave for Petitioner to Answer/Reply to Respondent’s Counterstatement

to Petitioner’s Petition for Allowance of Appeal are DENIED.

      The Application for Reconsideration and Clarification of October 19, 2017 IFP
Denial Order is DENIED.

Justice Mundy did not participate in the consideration or decision of this matter.